Citation Nr: 0110492	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service in two separate periods from 
September 1987 through March 1988 and from March 1990 through 
April 1996.  This matter comes before the Board of Veterans 
Appeals (BVA or Board) from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for a left 
foot disorder will be addressed below.


REMAND


A preliminary review of the evidence discloses that in the 
veteran's entrance service physical examination performed in 
December 1989 noted that she entered service with mild pes 
planus that was described as asymptomatic and corns on both 
little toes that was described as mildly symptomatic.  Small 
corns were noted on other toes.  Service medical records show 
the veteran was seen for complaints associated with her feet 
on more than one occasion during service.  While a November 
1995 Report of Medical Examination contains no pertinent 
clinical findings, the Report of Medical History portion of 
that examination shows the veteran indicated that she had 
"foot trouble" which the examiner indicated referred to 
"bunions."  

The veteran has contended that she has continued to have 
complaints associated with her feet and private medical 
records show she has had surgery on her feet in 1999.  While 
the veteran was afforded a VA examination of her feet in 
September 1999, there was no opinion expressed as to the 
etiology of the veteran's current disorder and any possible 
relationship to service.  As such the Board is of the opinion 
that an additional examination is necessary.  

The Board also notes that a rating decision dated in July 
2000 denied service connection for a left foot disorder.  A 
statement from the veteran dated in August 2000 is construed 
as a Notice of Disagreement to that decision.  However, a 
Statement of the Case with respect to that matter has not 
been issued by the RO pursuant to 38 C.F.R. § 19.26 (2000).   

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  As such, further action by the 
RO with respect to this issue is necessary.

Lastly, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is remanded for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be afforded an 
examination of her feet to ascertain the 
nature and etiology of any current 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records.  
Following the examination and review of 
pertinent records the examiner is 
requested to comment on the relationship 
between the bunions noted in the service 
medical record dated in November 1995 and 
the pes planus and corns noted to be 
present upon the veteran's entry into 
service.  In particular the examiner 
should comment as to whether bunions 
represent a separate and distinct 
disorder from the corns and pes planus or 
are etiologically related.  A discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The examiner is 
further requested to specify whether the 
preexisting corns and/or pes planus 
increased in severity during service, and 
if so, whether that increase in severity 
represented the natural progress of the 
disability.  Lastly, the examiner is 
requested to indicate whether any 
currently diagnosed foot disorder and the 
veteran's foot surgery following service 
are related to any disorder or 
symptomatology shown in service.  Since 
it is important "that each disability by 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO should take all appropriate 
action with respect to the issue of 
entitlement to service connection for a 
left foot disorder, including but not 
limited to issuance of a Statement of the 
Case.  The veteran and her representative 
should be clearly advised of the need to 
file a Substantive Appeal if she wishes 
to complete an appeal on this issue.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




